·i,>,·   - !\-,

              AO 2458 (Rev. 02/08/1019) JUdgment in a Criminal Petty Case (Modified)                                                                    Page 1 ofl   4
                                                  UNITED STATES DISTRICT COURT
                                                             SOUTHERN DISTRICT OF CALIFORNIA

                                     United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                                v.                                              (For Offenses Committed On or After November 1, 1987)


                                 Juan Antonio Garcia-Duenas                                     Case Number: 3:19-mj-22132

                                                                                                Bridget Kennedy
                                                                                                Defendant's Attorney


                  REGISTRATION NO. 85387298
                  THE DEFENDANT:
                   ~ pleaded guilty to count(s) _l~of_C_o_m-'-pl_a_in_t_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _~
                  D was found guilty to count( s)
                    after a plea of not guilty.
                    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                  Title & Section               Nature of Offense                                                                 Count Number(s)
                  8:1325                        ILLEGAL ENTRY (Misdemeanor)                                                       1
                  D The defendant has been found not guilty on count( s)
                                                                                          -------------------
                  0 Count( s)                                                                     dismissed on the motion of the United States.

                                                              IMPRISONMENT
                         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                  imprisoned for a term of:

                                              18[ TIME SERVED                              D                                          days

                   ~  Assessment: $10 WAIVED ~ Fine: WAIVED
                  ~ Court recommends USMS, ICE or DRS or other arresting agency return all property and all documents in
                  the defendant's possession at the time of arrest upon their deportation or removal.
                  D Court recommends defendant be deported/removed with relative,                          charged in case


                       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                  United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                       Tuesday, May 28, 2019
                                                                                ·-------fD'\,ao+·t·c of Imposition of Sentence
                                                                         .··· i~ '1 l/·r;
                                                                                      c•= Ll)""
                                                                         B ,. !.l.,., :.slill :l ·- 'J
                                                                         1rn.:   r,   .




                  Received                ,
                             -nu~M                                       MAY 2 8 2019
                                                              CL
                                                              _, .!- ~
                                                                            c o•c-r•·····co
                                                                  "R·K , u .d. , ..rr,!Ci
                                                                                             ~~ii~;~T~~~~~I~~~~i~DGE
                                                                                          • URT
                                                            SOUTHERN L1S·i·:~iCT OF CALIFORNIA
                                                            BY                  DCPUTY
                                                                      --·--·---------
                  Clerk's Office Copy                                                                                                        3:19-mj-22132
